Case 7:19-cv-11440-VB Document 45

  
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

tO - et xX

 

 

DOREEN BONGERS,
Plaintiff, :
Vv. : ORDER OF DISMISSAL
MANUFACTURERS AND TRADERS : 19 CV 11440 (VB)
TRUST CO., d/b/a M&T BANK, :
Defendant. :
eH Hk A a He HH Sm ee tt x

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than April 28, 2021. To be clear, any
application to restore the action must be filed by April 28, 2021, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: March 29, 2021

White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

REGO AT BOY ET Tee
LOUNEC ALY RG!

 

5: Sesto
